CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered. Claims 1-20 are presented for examination. 

Allowable Subject Matter

2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Vymenets teaches a GUI for a flow builder for a contact center that allows a user to build a flow diagram by adding, deleting or rearranging building blocks on a canvas to create flow paths. The flow builder can be used to view and monitor a live flow including the traffic or volume of interactions flowing through each path of a flow design during operation of the flow design. The flow builder also provides a mechanism to evaluate the traffic and performance of the flow design. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“a database system implemented using a server system, the database system configurable to cause: 
providing, for presentation via a display device, a flow builder application including a graphical representation of a flow, the flow including a plurality of elements, each of the elements corresponding to a set of computer-readable instructions; 
obtaining flow performance data associated with the flow, the obtaining of the flow performance data associated with the flow including ascertaining one or more paths of the flow that have been traversed during an instance of execution of the flow; 
generating or updating a set of metrics associated with the flow based, at least in part, on the flow performance data, the set of metrics indicating, for each of a plurality of paths of the flow, one or more metrics collected across a plurality of users of the database system that accessed the flow, each of the paths of the flow corresponding to a subset of the plurality of elements of the flow; 
providing, for presentation via the display device and within the flow builder application, an indication of the set of metrics associated with the flow in relation to one or more elements of the flow such that at least a first portion of the set of metrics is provided for presentation in close proximity to a visual representation of a first one of the elements of the flow and a second portion of the set of metrics is provided for presentation in close proximity to a visual representation of a second one of the plurality of elements of the flow, the first portion of the set of metrics indicating a hardware and/or software performance condition associated with the first element of the flow; 
processing a request to modify the flow, the request being received via the flow builder application, the request to modify the flow addressing the hardware and/or software performance condition and including: an indication of an additional element to add to the flow at a particular position within the flow, an indication of removal of one of the elements of the flow, or an Attorney Docket No.: SLFCP324/4726US32 Serial No.: 16/948,461indication of a change in position of one of the plurality of elements of the flow from an existing position within the flow to a modified position within the flow; and 
modifying the graphical representation of the flow responsive to processing the request to modify the flow“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
May 28, 2022